Citation Nr: 1331073	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-00 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.

The Board remanded this matter in September 2012 for additional development, which has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To ensure compliance with a prior Board remand.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.

As noted above, the Board remanded the Veteran's claim in September 2012 for further evidentiary development, finding that the February 2009 VA examination was inadequate for the purpose of deciding the Veteran's claim.  Specifically, the VA examiner's unfavorable opinion was not supported by rationale and was based on reasoning which is contrary to VA's policies concerning the development and adjudication of bilateral hearing loss claims as per Training Letter 10-02 (March 2010) as well as the United States Court of Appeals for Veterans Claims' (the Court's) holdings in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), and Hensley v. Brown, 5 Vet. App. 155, 159 (1993), concerning consideration of delayed-onset bilateral hearing loss.  Further, the Board found that inasmuch as the February 2009 nexus opinion avers that the Veteran's post-service employment at a factory for over 20 years imposed a supervening exposure to acoustic trauma that undermined the likelihood of a link between his military service and his current hearing loss, the Board found that this aspect of the nexus opinion is flawed for not including discussion of why such acoustic trauma would cause hearing loss in the context of the Veteran's history of mandated use of hearing protection at his place of employment.

On remand, the Board instructed that the Veteran's VA claims file was to be returned to the February 2009 VA examiner, if available, and that addendum opinions supported by rationale were to be provided addressing whether it is at least as likely as not that the Veteran's bilateral hearing loss is the result of his unprotected exposure to acoustic trauma during service.  The examiner was instructed to assume that the Veteran served in close proximity and was regularly exposed to acoustic trauma.  The Board instructed that if the examiner relies on the normal audiometric findings obtained on service separation that the examiner was to provide a clinical rationale to support the determination.  The Board also instructed the examiner to address the likelihood that the Veteran's current diagnosis of bilateral hearing loss is etiologically related to post-service exposure to high noise levels during his employment in an industrial factory setting for a period of over 20 years, given that hearing protection was provided by his employer and its use at the workplace was both mandated and enforced.  The examiner was instructed to assume as true that the Veteran diligently used hearing protection during the period in question and to support all opinions with rationale.

In November 2012, the February 2009 VA examiner provided an addendum opinion.  However, it appears that the examiner continued to indicate that the Veteran was exposed to high noise levels during his employment in an industrial factory setting.  The examiner did not address the Board's instruction to consider that the Veteran was provided hearing protection that was mandated and enforced during post-service employment.  Accordingly, the Board finds that the opinion is inadequate for rating purposes and the case should be remanded for another addendum opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Accordingly, the case is REMANDED for the following action:

1. To the extent possible, the Veteran's claims file should be provided to the VA clinician who conducted and drafted the report of the February 2009 VA audiological examination for a review.  If the clinician is unavailable, the claims file should be reviewed by an appropriate specialist to determine the etiology of the Veteran's bilateral sensorineural hearing loss in the context of his relevant clinical history.  The reviewing clinician must state in his/her report that the Veteran's claims file was reviewed.

Thereafter, the reviewing clinician should provide addendum opinions, with complete supportive rationales, addressing the following:

(a.) Given the likelihood of the Veteran's exposure to high noise levels during active duty as a bridge engineer serving in a combat zone, and notwithstanding the normal audiometric findings shown on service separation examination in 1968, is the Veteran's current bilateral hearing loss at least as likely as not the result of his unprotected exposure to acoustic trauma from serving proximate to such over 40 years earlier, from May 1966 to May 1968? (For purposes of presenting the opinion, the examiner should assume as true that the Veteran served in close proximity and was regularly exposed to the noise of engineering equipment, artillery, and small arms without hearing protection during the time period in question.  If the examiner relies on the normal audiometric findings obtained on service separation examination in 1968 as the basis for a negative nexus opinion, he/she should provide a clinical rationale to support this determination.  It is not sufficient to merely state that the normal audiometric findings presented on service separation examination in 1968 is evidence in and of itself of no nexus between the Veteran's current hearing loss disability and his period of active duty.)

(b.) What is the likelihood that the Veteran's current diagnosis of bilateral sensorineural hearing loss is etiologically related to his post-service exposure to high noise levels during his employment in an industrial factory setting for a period of over 20 years, given that hearing protection was provided by his employer and its use at the workplace was both mandated and enforced?  (For purposes of presenting the opinion, the examiner should assume as true that the Veteran diligently used hearing protection during the time period in question.)

The VA examiner should include detailed supportive rationales for the requested opinions in the discussion.

If the opining examiner is unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2. After ensuring that the above development is fully undertaken, the RO should readjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss.  If the full benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


